DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recursively depends on claim 27.  For purposes of examination, claim 27 is interpreted as depending on claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Number 6,083,784 to Hirade, “Hirade”.
Regarding claim 12, Hirade discloses a method comprising:
receiving a substrate (e.g. FIG. 1B,1C substrate 30, column 6 line 42);
fabricating (FIG. 1A,B,C to FIG. 7A,B,C) a first transistor circuit (e.g. T3 or T4) on the substrate;
fabricating a second transistor circuit (e.g. T1 or T2) on the substrate;
applying silicide material (e.g. 60P1 or 60N1) over first regions of the first transistor circuit;
preventing silicide material from being present over second regions (e.g. under 40P1 in middle of 54P1 or 40N1 in middle of 58N1) of the first transistor circuit; and 
preventing silicide material from being present over a third region (see Examiner-annotated figure below) of the substrate between the first transistor circuit and the second transistor circuit.

    PNG
    media_image1.png
    731
    707
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,9,11,20,22-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0233677 A1 to Yamamoto, “Yamamoto” in view of U.S. Patent Application Publication Number 2017/0104063 A1 to Zhang et al., “Zhang”, and U.S. Patent Number 8,779,462 B2 to Schulze et al., “Schulze”.
Regarding claim 1, Yamamoto discloses an apparatus (e.g. FIG. 3) comprising:
a substrate (inherent);
a first transistor circuit (FIG. 3) fabricated on the substrate;
silicide material (regions 401, ¶ [0026]) disposed on first regions (source and drain regions) of the first transistor circuit;
the silicide material being absent (in regions outside of 401 since formed by silicide block, ¶ [0026]) from second regions of the first transistor circuit.
Yamamoto fails to clearly anticipate a second transistor circuit fabricated on the substrate; the silicide material being absent from a third region of the apparatus between the first transistor circuit and the second transistor circuit.  However, Yamamoto teaches wherein the silicide material is absent from peripheral regions of the first transistor circuit (as pictured in regions outside of 401 since formed by silicide block, ¶ [0026]).
Zhang teaches modifying a multi-finger (comb-shaped) transistor (e.g. FIG. 1) with a multiple multi-finger (comb-shaped) transistor circuits (e.g. FIG. 3A,3B) include a first transistor circuit and a second transistor circuit (see Examiner-annotated figure below), wherein silicide material is absent from peripheral regions of the first transistor circuit and the second transistor circuit (passive region b, ¶ [0043]).

    PNG
    media_image2.png
    854
    608
    media_image2.png
    Greyscale

Yamamoto by breaking up the single transistor circuit into multiple transistor circuits as taught by Zhang in order to improve heat dissipation (Zhang ¶ [0026]) and/or improve the width-length ratio to improve yields (Zhang ¶ [0027]) and/or increase device size which ensuring performances and reliability and increased output power (Zhang ¶ [0027]).
Yamamoto fails to clearly state wherein the substrate is a high-ohmic substrate.
	Schulze teaches a high-ohmic substrate (Abstract) suitable for RF devices (column 1 lines 7-10, 49-54, column 8 lines 5-11, column 11 lines 37-45).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the transistor device of Yamamoto in view of Zhang on a high-ohmic substrate suitable for RF devices as exemplified by Schulze in order to achieve switching with improved electrostatic discharge (ESD) performance as taught by Yamamoto (¶ [0003]-[0011], [0013], [0016], [0017]) with reduced parasitic substrate influences (Schulze column 1 lines 49-54, column 4 lines 18-47) and/or with very good stability of high resistivity (Schulze column 2 lines 38-61, column 10 line 62 to column 11 line 23).

Regarding claim 2, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Yamamoto further teaches wherein the second regions (unsilicided regions, see e.g. Examiner-annotated figure below) reside between drain regions (e.g. 301, 302, 303, ¶ [0026]) and source regions (e.g. 101, 102, 103, 104) of the first transistor circuit.

    PNG
    media_image3.png
    1104
    797
    media_image3.png
    Greyscale

Regarding claim 3, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 2, and Yamamoto further teaches wherein the transistor circuit includes multiple transistors connected physically in parallel (i.e. multiple physically parallel source regions 101, 102, 103, 104 with multiple Schulze).

Regarding claim 9, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Zhang further teaches wherein the first transistor circuit includes first transistors (i.e. multiple transistors connected together in a comb shape), the apparatus further comprising: the second transistor circuit comprising: second transistors (i.e. multiple transistors connected together in a comb shape).
	Zhang fails to clearly teach silicide material disposed on the first regions of the second transistor circuit; and the silicide material being absent over second regions of the second transistor circuit, absence of the silicide material over the second regions of the second transistor circuit providing increase resistance of a parasitic path in the second transistor circuit.
	However, Yamamoto generally teaches silicide material (401) disposed on first regions (source regions 101, 102, 103, 104) of a transistor circuit, and the silicide material being absent (see Examiner-annotated figure with claim 2 above) over second regions (e.g. between source/drain and gate) of a transistor circuit providing increase resistance a parasitic resistance path (¶ [0008],[0013],[0031]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamamoto in view of Zhang and Schulze with the silicide material present in regions and absent from other regions in the second transistor similar to the first transistor as taught by Yamamoto in the process of forming the silicide/salicide block to improve ESD resistance (Yamamoto ¶ [0014]-[0017]).

Regarding claim 11, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Schulze further teaches wherein the high-ohmic substrate has a resistance of more than 100 ohms x 

Regarding claim 20, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Yamamoto in view of Zhang and Schulze further yields wherein the absence of the silicide material over the third region (of Zhang) provides increased resistance of a parasitic path (e.g. parasitic resistance) between the first transistor circuit and the second transistor circuit.

Regarding claim 22, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Zhang further teaches wherein the first transistor circuit (see Examiner-annotated figure above) includes multiple transistors connected in parallel (i.e. multiple physically parallel source regions 11 with multiple physically parallel gate regions 13 and multiple physically parallel drain regions 12); and
wherein the multiple transistors of the first transistor circuit are controlled by a common gate (131, ¶ [0044]).

Regarding claim 23, although Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 22, Zhang wherein the silicide material is absent from residing over the common gate (131, ¶ [0044]).
	However, Yamamoto teaches wherein silicide material is absent from the gate (201, as pictured in regions outside of 401 since formed by silicide block, ¶ [0026]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamamoto in view of Zhang and Schulze with the silicide material absent from the common gate as suggested by Yamamoto in the process of forming the silicide/salicide block to improve ESD resistance (Yamamoto ¶ [0014]-[0017]).

Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Zhang further teaches wherein the third region (see Examiner-annotated figure with claim 1 above) is disposed between a sequence of source nodes (11) of the first transistor circuit and a sequence of drain nodes of the second transistor circuit, the apparatus further comprising: a gate node (portion of 131 as pictured) disposed in the third region.

Regarding claim 25, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Yamamoto in view of Zhang further yields wherein the second regions include: 
i) a first strip of area (see Examiner-annotated figure with claim 2 above and additional annotated figure below) disposed over a drain region (e.g. 301, 302, 303, ¶ [0026]) of the first transistor circuit, the silicide material being absent from the first strip of area (see Examiner-annotated figure above, due to silicide/salicide block), and 
ii) a second strip of area (see Examiner-annotated figures) disposed over a source region (e.g. 101, 102, 103, 104) of the first transistor circuit, the silicide material being absent from the second strip of area (due to silicide/salicide block as pictured).

    PNG
    media_image4.png
    1099
    1033
    media_image4.png
    Greyscale

Regarding claim 26, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 25, and Yamamoto further teaches wherein the first strip of area (see Examiner-annotate figures above) is disposed between a gate node (201) of the first transistor circuit and a sequence of multiple drain nodes (i.e. black squares of individual drain portions 301, 302, 303, ¶ [0026]) of the first transistor circuit; and


Regarding claim 27 insofar as definite, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 27, and Yamamoto further discloses wherein a width (“contact distance (Contact hole to salicide metal edge)”) of the first strip of area between the sequence of drain nodes (301, 302, 303) and the gate (201) is operative to control a resistance of a first parasitic path (resistance, ¶ [0008],[0013], example calculation ¶ [0031])) of the first transistor circuit; and
wherein a width of the second strip of area between the sequence of source nodes (black squares to source 101, 1012, 103, 104) and the gate (201) is operative to control a resistance of a second parasitic path (resistance, inherently controlled by distance) of the first transistor circuit.

Regarding claim 28, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Yamamoto further discloses wherein parasitic resistive paths of the first transistor circuit are controlled via dimensions of the second regions (i.e. distance between silicide and gate, ¶ [0008],[0013],[0031]).

Regarding claim 29, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 1, and Yamamoto further discloses wherein the first regions include: 
i) a first silicide region (401) disposed over a drain region (101, 102, 103, 104) of the first transistor circuit including a sequence of drain nodes (black squares as pictured), the silicide material being present in the first silicide region, and 


Regarding claim 30, Yamamoto in view of Zhang and Schulze yields the apparatus as in claim 29, and Yamamoto further discloses wherein the second regions include: 
i) a first silicide-free region (see “first strip” in Examiner-annotated figure above) disposed over the drain region (101, 102, 103, 104) of the first transistor circuit, the silicide material (401) being absent over the first silicide-free region, and 
ii) a second silicide-free region (see “second strip” in Examiner-annotated figure above) disposed over the source region (301, 302, 303) of the first transistor circuit, the silicide material (401) being absent over the second silicide-free region.

Claims 1-5,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,083,784 to Hirade, “Hirade”, in view of U.S. Patent Number 8,779,462 B2 to Schulze et al., “Schulze”.
Regarding claim 1, Hirada discloses an apparatus (e.g. FIG. 9B) comprising:
a substrate (30, column 6 lines 40-42);
a first transistor circuit (T3 or T3 and T4 together) fabricated on the substrate;
a second transistor circuit (T1 or T1 and T2 together) fabricated on the substrate;
silicide material (60P1,60P2,60P3,60P4) disposed on first regions of the first transistor circuit;
the silicide material being absent from second regions (e.g. under 40P1, 40P2) of the first transistor circuit; and 
3) and the second transistor circuit (T1).

    PNG
    media_image1.png
    731
    707
    media_image1.png
    Greyscale

Hirade fails to clearly teach wherein the device is an RF device formed on a high-ohmic substrate.
Schulze teaches a high-ohmic substrate (Abstract) suitable for RF devices (column 1 lines 7-10, 49-54, column 8 lines 5-11, column 11 lines 37-45).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the transistor device of Hirade on a high-ohmic substrate suitable for RF devices as exemplified by Schulze in order to form MOS transistors with high electrostatic discharge (ESD) resistance at good yields (Hirade column 2 lines 42-64) with reduced parasitic substrate influences (Schulze column 1 lines 49-54, column 4 lines 18-47) and/or with very good stability of high resistivity (Schulze column 2 lines 38-61, column 10 line 62 to column 11 line 23).

Regarding claim 2, Hirade in view of Schulze yields the apparatus as in claim 1, and Hirade further teaches wherein the second regions (e.g. FIG. 9B,9C regions 40P1-4 or 40N1-4) reside between drain regions (e.g. 54P2 and 58N2) and source regions (54P1 and 58N1) of the first transistor circuit (T3 and T4).

Regarding claim 3, Hirade in view of Schulze yields the apparatus as in claim 2, and Hirade further teaches wherein the first transistor circuit (T3 and T4) includes multiple transistors connected in parallel (physically parallel in FIG. 9A), the multiple transistors on the substrate (high-ohmic when applying the teachings of Schulze) being non-isolated transistors (i.e. connected at node X2) disposed on the substrate (high-ohmic when applying the teachings of Schulze).

Regarding claim 4, Hirade in view of Schulze yields the apparatus as in claim 3, and Hirade further teaches (e.g. FIG. 20) wherein absence of the silicide material over the second regions provides increased resistance (R1 and R2) of a parasitic path in the transistor circuit and wherein the parasitic path supports flow of current during exposure of the transistor circuit to an ESD (Electro-Static
Discharge) condition (column 11 lines 33-60).

Regarding claim 5, Hirade in view of Schulze yields the apparatus as in claim 4, and Hirade further teaches wherein the parasitic path is (i.e. includes) a parasitic bipolar junction transistor (FIG. 20 parasitic BTJ “BP”, column 13 lines 24-36).

Regarding claim 7, Hirade in view of Schulze yields the apparatus as in claim 3, and Hirade further teaches wherein the silicide material is disposed over: 
i) gate regions (60P7 and 60N7) of the multiple transistors in the first transistor circuit, 
ii) drain regions (e.g. 60P4 and 60N4) of the multiple transistors in the first transistor circuit, and 
iii) source regions (e.g. 60P2 and 60N2) of the multiple transistors in the first transistor circuit;
wherein the silicide material is absent over a first strip (strip under 40P2 and 40N2) of the first transistor circuit between the drain regions and the gate regions; and
wherein the silicide material is absent over a second strip (strip under 40P1 and 40N1) of the first transistor circuit between the source regions and the gate regions.

Regarding claim 9, Hirade in view of Schulze yields the apparatus as in claim 1, and Hirade further teaches wherein the first transistor circuit comprising first transistors (T1 and T3), the second transistor circuit comprising: second transistors (T2 and T4);
silicide material (e.g. 60N1, 60N2, 60N3, 60N4) disposed on first regions of the second transistor circuit;
and
the silicide material being absent over second regions (regions under 40N1 and 40N2) of the second transistor circuit, absence of the silicide material over the second regions of the second transistor circuit providing increased resistance of a parasitic path (e.g. FIG. 20 high resistance regions R1 and R2, also known as ballast resistors) in the second transistor circuit.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,083,784 to Hirade, “Hirade”, in view of U.S. Patent Number 8,779,462 B2 to Schulze et al., “Schulze”, as applied to claim 4 above, and further in view of U.S. Patent Application Publication Number 2008/0211028 A1 to Suzuki, “Suzuki”.
Regarding claim 6, although Hirade in view of Schulze yields the apparatus as in claim 4, Hirade fails to clearly teach wherein the parasitic path in the first transistor circuit extends between drain regions and source regions of the multiple transistors.
	Suzuki teaches modifying prior art devices including non-silicided parasitic resistors (e.g. Fig. 2 transistor with ESD ballast resistor R) by forming a plurality of transistors (e.g. Fig. 11, ¶ [0069]-[0071]) wherein a parasitic path in the transistor circuit (e.g. Tp2) extends between drain regions (95D) and source regions (95S) of the multiple transistors (e.g. T1A, T1B).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hirade in view of Suzuki with multiple transistors in the configuration of Suzuki in order to further increase ESD protection with lower voltages (Suzuki ¶ [0003],[0005]-[0006],[0011],[0030],[0048],[0074],[0075]) and/or reduce issues with ballast resistor variation (Suzuki ¶ [0028]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,083,784 to Hirade, “Hirade”, in view of U.S. Patent Number 8,779,462 B2 to Schulze et al., “Schulze”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2015/0137233 A1 to Xue et al., “Xue”.
Regarding claim 8, although Hirade in view of Schulze yields the apparatus as in claim 1, Hirade fails to clearly teach the silicide material absent over a perimeter region of the first transistor circuit between the first transistor circuit and a second transistor circuit adjacent to the first transistor circuit.
Xue teaches (e.g. FIGURE 4, FIGURE 5) wherein silicide material (32) is absent (e.g. regions 28a, ¶ [0021]) over a perimeter region of a transistor circuit (transistor with gate 24).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hirade in view of Schulze with silicide block on the periphery of the first and second transistor circuits as taught by Xue and therefore necessarily between the first and second transistor circuits in order to incorporate lightly doped regions surrounding the source and drain regions toward the surrounding isolations in order to achieve higher breakdown voltages (Xue ¶ [0003],[0004],[0015]-[0017],[0023],[0024]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0211028 A1 to Suzuki, “Suzuki”, in view of U.S. Patent Application Publication Number 2015/0137233 A1 to Xue et al., “Xue”.
Regarding claim 13, Suzuki discloses an apparatus (e.g. Fig. 10, Fig. 11, Fig. 12, ¶ [0067]-[0072]) comprising:
a first transistor circuit (e.g. T1A) fabricated on a substrate (40);
a second transistor circuit (e.g. T1B or adjacent T1A) fabricated on the substrate, the first transistor circuit electrically connected to the second transistor circuit (e.g. as shown in Fig. 10);
silicide material (e.g. 96S, 96N, ¶ [0070]) disposed on the first transistor circuit and the second transistor circuit.
	Suzuki fails to clearly teach the silicide material being absent over a periphery region of the first transistor circuit.
	Xue teaches (e.g. FIGURE 4, FIGURE 5) wherein silicide material (32) is absent (e.g. regions 28a, ¶ [0021]) over a perimeter region of a transistor circuit (transistor with gate 24).
Hirade in view of Schulze with silicide block on the periphery of the first and second transistor circuits as taught by in order to incorporate lightly doped regions surrounding the source and drain regions toward the surrounding isolations in order to achieve higher breakdown voltages (Xue ¶ [0003],[0004],[0015]-[0017],[0023],[0024]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0211028 A1 to Suzuki, “Suzuki”, in view of U.S. Patent Application Publication Number 2015/0137233 A1 to Xue et al., “Xue”, as applied to claim 13 above, and further in view of U.S. Patent Application Publication Number 2014/0084380 A1 to Domanski, “Domanski”
Regarding claim 18, Suzuki in view of Xue yields the apparatus as in claim 13, and Suzuki further teaches wherein the first transistor circuit (e.g. T1A) and the second transistor circuit (e.g. T1B) are part of a sequence of multiple transistor circuits (rows of T1A and T1B in Fig. 10) connected in series.
Suzuki in view of Xue fails to clearly state wherein a respective spacing between at least two pairs of successive transistor circuits in the sequence is varied to protect the apparatus from electro-static discharge.
Domanski teaches (e.g. FIG. 2B) wherein spacing (262, 264) between transistor circuits is determined to control ESD triggering (¶ [0029]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Suzuki in view of Xue by setting the transistor spacing by a suitable distance to trigger and therefore protect the apparatus from electrostatic discharge (ESD) as exemplified by Domanski since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the transistor spacing determines ESD triggering making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection in light of Applicant’s claim amendments as detailed above
Applicant argues on page 9 that the amendments to claim 1 overcome the obviousness rejections over Yamamoto or Hirada, both in view of Schulze which is not persuasive in view of the updated obviousness rejection over Hirada in view of Schulze as detailed above or moot in view of the Yamamoto in view of Zhang and Schulze as detailed above as necessitated by the claim amendments.
Applicant argues on pages 10-14 that the combination of Suzuki, in view of Xue fails to establish claim 13 as obvious since Xue contemplates implementation of a single transistor configuration and is therefore silent as to how silicide material may be applied in a series circuit as recited in the claims.  However, this argument is not persuasive as Xue teaches selectively forming silicide (32) only on portions of the source (16), drain (18), and gate (24) and clearly teaches forming the silicide block (SB) on peripheral portions of the transistor and therefore one applying the teachings of Xue to a multiple transistors in series would logically form the silicide material from being present over a periphery region of the first transistor circuit.  Therefore, Applicant’s arguments are not persuasive and the obviousness rejection is maintained.

Allowable Subject Matter
Claims 10,14-17,19,21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Number 6,897,536 B2 to Nomura et al. teaches (FIG. 21A-21H) a variety of configurations for a silicide block (SBL) layer in a multi-node (black squares) transistor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/              Primary Examiner, Art Unit 2891